988 F.2d 124
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America;  Plaintiff-Appellee,v.ONE RESIDENTIAL PROPERTY LOCATED AT 874 8TH STREET, IMPERIALBEACH, CALIFORNIA, Defendant,andManuel Limon, Claimant-Appellant.
No. 91-56140.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 3, 1993.*Decided Feb. 11, 1993.

On Appeal from the United States District Court for the Southern District of California, No. CV-89-1365-E;  William B. Enright, District Judge, Presiding.
S.D.Cal.
AFFIRMED.
Before HUG, SKOPIL and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Manuel Limon appeals a judgment of forfeiture against his and Carol Limon's interest in real property.   The judgment as to Manuel's interest was based on a jury verdict that Manuel was not the true owner of the property.   The district court granted the judgment as to Carol's interest after she moved to dismiss her answer and said that she was no longer claiming an interest in the property.   Manuel argues that the judgment of forfeiture as to Carol's interest constituted a taking of his interest without due process.   We reject his contention and affirm.

DISCUSSION

3
To contest a forfeiture, a claimant must have an interest in the defendant property.   United States v. Real Property Located at Section 18, 976 F.2d 515, 519 (9th Cir.1992).   The jury found that Manuel did not prove by the preponderance of the evidence that he is the true owner of the property.   Manuel does not argue that the court erred in granting the judgment of forfeiture as to his interest in the property.


4
Although Manuel initially had standing in district court as a claimant, he lacks standing on appeal to contest the jury's determination that he was not an owner of the property.   See id. at 520;   United States v. One 1985 Cadillac Seville, 866 F.2d 1142, 1147-48 (9th Cir.1989).   We conclude that Manuel lacks standing to raise on appeal the granting of summary judgment against Carol's interest in the property.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3